Citation Nr: 0106670	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for a left leg nerve 
disability, initially rated as zero percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1948 to November 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that granted service 
connection for a left leg nerve disability as being secondary 
to the service-connected residuals of gunshot wound to the 
base of the fifth toe of the veteran's left foot.  The RO 
assigned a zero percent evaluation for the left leg nerve 
disability under diagnostic code 8522, effective from May 
1993.  The veteran submitted a notice of disagreement in 
August 1999, and the RO issued a statement of the case in 
December 1999.  The veteran submitted a substantive appeal in 
January 2001.


REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  
Secondary service connection has been granted for a left leg 
nerve disability.

The veteran contends that his left leg nerve disability is 
painful and burns, which hinder his ability to walk.  The 
veteran also maintains that, although he was afforded a VA 
examination in April 1998, this examination did not reflect 
the full extent of his left leg nerve disability.  The report 
of the April 1998 VA examination indicates that there was 
diminished sensation in the veteran's left leg, and that the 
altered mechanics of his gait were causing some irritation of 
the superficial peroneal nerve.  There is no indication as to 
either neuritis or neuralgia of any peripheral nerve.  Nor is 
there an opinion as to the current severity of the veteran's 
left leg nerve disability.  Thus, VA cannot rate the left leg 
nerve disability at this time without further medical 
clarification.  As such, the Board finds that the veteran's 
left leg nerve disability should be re-examined.

The criteria for rating diseases of the peripheral nerves are 
based on paralysis, neuritis, or neuralgia.  Since the 
evidence shows that the veteran's left leg is functional, it 
is clear that the nerve disability does not produce complete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (Diseases of the Peripheral Nerves).  Neuritis of a 
peripheral nerve, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain-at times 
excruciating-is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia of a 
peripheral nerve, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(with exceptions not relevant here).
 
In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his left leg nerve 
disability since 1998. Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of any neurological 
impairment of the left leg.  The 
examination may include nerve conduction 
velocity and electromyographic studies, 
if indicated, and any other indicated 
test or study.  The examiner should 
identify all neurological disorders of 
the veteran's left leg, and identify 
which nerves are involved, if any.  
Neuritis and neuralgia should be 
specifically ruled in or out.  The 
examiner should also express an opinion 
as to the severity of the veteran's left 
leg nerve disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.


3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for a higher 
evaluation for his left leg nerve 
disability, taking into consideration 
provisions of 38 C.F.R. §§ 4.123 and 
4.124, dealing with neuritis and 
neuralgia, and provisions of 38 C.F.R. 
§ 3.321 concerning an extraschedular 
evaluation based on interference with 
employment.   

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




